Citation Nr: 1202790	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, diagnosed as premature vascular contractions and atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to October 1968.  

This matter is on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in December 2010 for further development and is now ready for disposition.


FINDING OF FACT

A cardiovascular disorder, diagnosed as premature vascular contractions and atrial fibrillation, was not shown in service or for many years thereafter and is not related to service.  


CONCLUSION OF LAW

A cardiovascular disorder, diagnosed as premature vascular contractions and atrial fibrillation, was not incurred in or aggravated by service and is not related to such service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2005 and March 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence indicates that his service treatment records are substantially unavailable.  However, the procedural history of this claim indicates that the RO undertook a full and diligent effort to acquire them.  Therefore, although unable to obtain the Veteran's service treatment records, the Board is satisfied that VA's duty to assist has been met in this regard.  Further, the Veteran submitted his own private treatment records along with personal statements on his behalf.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in February 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's history of private treatment, his own stated medical history, and provides a sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in December 2010 for further development. Specifically, the Board instructed the RO to provide the Veteran with a VA examination in order to determine whether his current heart disorder is related to active duty service.

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran underwent a VA examination in February 2011 that the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the December 2010 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Finally, as previously noted, the evidence indicates that most of the Veteran's service treatment records are unavailable.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the Veteran served in the Navy from July 1960 to October 1968, and has claimed entitlement to service connection for cardiac arrhythmia, which has been diagnosed as premature ventricular contractions and atrial fibrillation.  
The few service treatment records that are available most notable for an October 1966 periodic physical examination where his cardiological system was observed to be normal.  However, when he was evaluated for the residuals of a hernia, a July 1967 report discovered the presence of a soft (Grade II/VI) systolic murmur.  The Veteran was noted to have denied a history of shortness of breath or easy fatigue.  The examiner described the Veteran as having a functional murmur.  No complaints, treatment, or diagnosis related to heart arrhythmia, such as premature ventricular contractions or atrial fibrillation, was registered.  Therefore, while the Veteran was observed to have a small murmur in July 1967, no arrhythmia-related disorder was noted in service.

Next, post-service evidence does not reflect cardiac arrhythmia symptomatology for years after leaving active duty service.  It is true that the Veteran's private physician, P.E. Brooks, M.D., submitted a January 2007 statement wherein he reported treating the Veteran since October 1971, and described the Veteran as having a history of atrial fibrillation of "uncertain duration."  However, and rather significantly, Dr. Brooks did not state that the Veteran's atrial fibrillation had existed since October 1971.  The contrary is actually documented in the records received from Dr. Brooks.  Specifically, the first actual noted symptoms related to a heart disorder were not until October 1997 where the Veteran was seen for complaints of tightness in his chest beginning only three to four weeks before.  The Veteran described himself as being in "his usual state of excellent health" until experiencing these symptoms.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  An August 2003 note similarly indicated that the Veteran was initially evaluated for chest discomfort in 1997.  Moreover, treatment notes from Dr. Brooks dated from 1974 to 1996 do not mention any heart disorders such as atrial fibrillation or premature contractions.  Such is highly probative in refuting any allegation of the Veteran experiencing chronic cardiac problems since active service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Consideration has been given to the Veteran's statements asserting continuity of symptoms.  Specifically, at his VA examination in February 2011, he stated that felt his heart skipping beats beginning in 1967.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  He is deemed competent to describe the sensation/feeling of having a rapid or irregular heart beat.  However, he is not competent diagnose a disorder such atrial fibrillation as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's reported history of continued atrial fibrillation since active service is simply inconsistent with the other evidence of record.  First, while he stated that his disorder began in 1967, there was no mention of such symptomatology at the July 1967 evaluation.  He specifically denied any cardiac-related symptoms such as shortness of breath and/or fatigue.  Moreover, as discussed, the treatment records received from Dr. Brooks from 1974 to 1996 are silent with respect to a heart disorder of any sort.  To the contrary, these private records indicate that, until 1997, he was in excellent health.  Such was noted by Dr. Brooks and the Veteran in the 1997 report.  The August 2003 note also supports the finding that cardiac symptomatology was not reported prior to 1997.

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of any indication or treatment until years after active duty and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's heart disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a February 2011 VA examination undertaken to address the issue on appeal.  Per the Board's December 2010 remand instructions, the examiner was specifically asked to provide an opinion as to whether the Veteran's current heart disorder was related to his active service and specifically the heart murmur that was observed during such service.  

At that time, the Veteran stated that he experienced "skipped heart beats" on an intermittent basis since 1967, which persisted until he began receiving private treatment in approximately 1970.  An estimated cardiac functional assessment indicated a METs level of 3 to 5, based on the Veteran's stated limitations such as being able to perform yard work, but the inability to do a brisk walk without experiencing fatigue and dyspnea.  A physical examination of the Veteran indicated a regular and rhythmic heart rate without murmurs or gallops.  An echocardiogram indicated normal wall thicknesses and four-chamber dilatation.  The sclerotic aortic valve was without significant stenosis and only "trivial insufficiency."  Based on this echocardiogram, the examiner concluded that any murmur observed in service was only functional in nature (implying that it is without any resulting pathology), and had since resolved.  

Given that the murmur was only functional in nature, and given that the Veteran's arrhythmia was diagnosed only after service, the VA examiner concluded that the Veteran's arrhythmia was not related to the murmur observed while on active duty.  He indicated that the arrhythmia had its onset post-service.  He also determined that the Veteran's cardiomyopathy and congestive heart failure, to include his pacemaker implantation, were secondary to the arrhythmia and not the functional heart murmur.  The Board also points out that there is no other episode during active duty service that can be related to the claimed disorder.  

The Board has also considered the statements made by the Veteran relating his heart atrial fibrillation to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his atrial fibrillation.  See Jandreau, 492 F.3d at 1377, n.4.  Because a heart disorder of this type is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's atrial fibrillation are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for a cardiovascular disorder, diagnosed as premature vascular contractions and atrial fibrillation, is denied



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


